Per Curiam.
This probate proceeding was previously before this court and is reported in In re Zoulas’ Estate, 48 Wn. (2d) 298, 293 P. (2d) 395 (1956).
In accordance with that: decision, the partnership assets were inventoried and appraised. Objections thereto were filed and a hearing was had upon the objections to the inventory and appraisement. The court overruled the objections, and entered findings of fact and conclusions of law. The final account was approved, and the estate distributed. The heirs have appealed, assigning error to three of the court’s findings of fact.
Our review of the record convinces us that the court’s findings are amply supported by the proof.
The judgment is affirmed.